NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

ISIDRO JONES,                             )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D18-1420
                                          )
STATE OF FLORIDA,                         )
                                          )
           Appellee.                      )
______________________________            )


Opinion filed October 25, 2019.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Howard L. Dimmig, II, Public Defender,
and Jena-Jacques A. Darius, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and SALARIO, JJ., Concur.